Citation Nr: 1526395	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  07-40 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

1.  Entitlement to a disability rating greater than 20 percent prior to July 18, 2011, and greater than 40 percent thereafter, for residuals of fracture with degenerative changes of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected residuals of fracture with degenerative changes of the lumbar spine.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to June 1969, including in the Republic of Vietnam from May 1967 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the Veteran's claim for a disability rating greater than 20 percent for residuals of fracture with degenerative changes of the lumbar spine.  The Veteran disagreed with this decision later in April 2007.  He perfected a timely appeal in December 2007.  A videoconference Board hearing was held at the RO in April 2011 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  In June 2012, the Veteran declined the opportunity for another Board hearing before a different VLJ after being notified that the VLJ who held his April 2011 Board hearing had retired from the Board.  Thus, his Board hearing request is deemed satisfied.  See 38 C.F.R. § 20.704 (2014).

In an April 2012 rating decision, the RO assigned a higher 40 percent rating effective October 24, 2011, for the Veteran's service-connected residuals of fracture with degenerative changes of the lumbar spine.

In June 2014, the Board granted an increased 40 percent rating effective July 18, 2011, for the Veteran's service-connected residuals of fracture with degenerative changes of the lumbar spine.  Both the Veteran, through an attorney, and VA's Office of General Counsel appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Partial Remand (Joint Motion) with the Court in December 2014.  Both parties to the Joint Motion argued that the Board had erred in not assigning even higher disability ratings for the Veteran's service-connected residuals of fracture with degenerative changes of the lumbar spine during both time periods at issue in this appeal than what was granted in the Board's June 2014 decision.  They specifically argued that, on remand, the Board should explain why a June 2009 VA examination and an October 2011 VA examination addendum (to a July 2011 VA examination) were sufficient for evaluating the current nature and severity of the Veteran's service-connected residuals of fracture with degenerative changes of the lumbar spine.  See Joint Motion dated December 29, 2014, at pp. 3-6.  The Court granted the Joint Motion in a January 2015 Order.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In light of Rice, the Board may infer a claim for a TDIU due exclusively to service-connected residuals of fracture with degenerative changes of the lumbar spine because this is the underlying disability at issue in this appeal.  To the extent that the Veteran wishes to raise a claim for a TDIU based on more than just service-connected residuals of fracture with degenerative changes of the lumbar spine, he is invited to file such a claim at his local RO.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected residuals of fracture with degenerative changes of the lumbar spine.  The Veteran's attorney specifically raised this issue in February 2015 correspondence submitted directly to the Board.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that, prior to July 18, 2011, the Veteran's service-connected residuals of fracture with degenerative changes of the lumbar spine are manifested by, at worst, forward flexion limited to 50 degrees with pain and x-ray evidence of multi-level spondylosis and disc space narrowing without subluxation.

2.  The record evidence shows that, effective July 18, 2011, the Veteran's service-connected residuals of fracture with degenerative changes of the lumbar spine are manifested by, at worst, complaints of moderate flare-ups of low back pain, numbness in his back, and weakness in his leg, forward flexion limited to 30 degrees, and no additional range of motion loss on use.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent prior to July 18, 2011, and greater than 40 percent thereafter, for residuals of fracture with degenerative changes of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5235 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence showing that his service-connected residuals of fracture with degenerative changes of the lumbar spine ("lumbosacral spine disability") had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the August 2006 notice letter.  This letter informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claim.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received a statement of the case in October 2007 and supplemental statements of the case in July 2009 and in April 2012 addressing his claim.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claim.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting an increased rating for a lumbosacral spine disability during either time period at issue in this appeal.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2006 letter was issued prior to the currently appealed rating decision issued in April 2007; thus, this notice was timely.  Because the Veteran's increased rating claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issue as entitlement to an increased rating for a lumbosacral spine disability.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In response to several requests for the Veteran's VA outpatient treatment records dated between 1990 and October 8, 1996, the VA Medical Center in Indianapolis, Indiana ("VAMC Indianapolis"), notified the AOJ in March 2012 that no records were available.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA must provide an explanation to the Veteran regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  The AOJ formally determined in December 2012 that the Veteran's VA outpatient treatment records dated between 1990 and October 8, 1996, from VAMC Indianapolis did not exist and further efforts to obtain them would be futile.  The Board agrees.

The Veteran also has been provided with VA examinations which address the current nature and severity of his lumbosacral spine disability .  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

In advancing an argument concerning the adequacy of the June 2009 VA examination and October 2011 addendum to the July 2011 VA examination report, both parties to the Joint Motion appear to be raising a general challenge to the professional competence of the VA examiners who provided these opinions.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither of the parties to the Joint Motion has raised a specific challenge to the professional medical competence or qualifications of the VA examiners who conducted the June 2009 VA examination or examined the Veteran in October 2011 for purposes of preparing an addendum to the July 2011 VA examination report.

Recent Federal Circuit precedent also suggests that VA may rely upon the June 2009 VA examination and October 2011 addendum in adjudicating the Veteran's currently appealed claim.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither party to the Joint Motion has identified or submitted any evidence or argument that either the June 2009 or October 2011 VA examiner was not competent or lacked the professional medical training necessary to review the results of the Veteran's physical examination and discuss whether his service-connected lumbosacral spine disability result in additional limitation of motion which could be expressed in terms of degrees of lost motion.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA clinician prior to relying the June 2009 VA examination report and October 2011 addendum to the July 2011 VA examination report in adjudicating the Veteran's currently appealed claim.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that either the June 2009 or October 2011 VA examiner was not competent or did not report accurately what he found in his examination of the Veteran's lumbosacral spine.  The Board also finds that these examination records are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding his service-connected lumbosacral spine disability.  See 38 C.F.R. § 4.2.  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran), and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remand "perpetuates the hamster-wheel reputation of Veterans law").

The Board notes in this regard that both parties to the Joint Motion argued that additional information concerning the lost motion in the Veteran's thoracolumbar spine noted on VA examination in June 2009 and in an addendum report to a July 2011 VA examination dated in October 2011 should be obtained if feasible in order to determine the appropriate disability rating for the Veteran's service-connected residuals of fracture with degenerative changes of the lumbar spine.  As is explained below in greater detail, it was not feasible to obtain this information as it previously was provided by both of the VA clinicians who examined the Veteran in June 2009 and in October 2011.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Increased Rating for Lumbar Spine Disability

The Veteran contends that his service-connected residuals of fracture with degenerative changes of the lumbar spine ("lumbar spine disability") are more disabling than currently evaluated.  He specifically contends that the range of motion in his lumbosacral spine was limited severely before and after a VA examination on July 18, 2011, and entitles him to increased ratings during both periods of time at issue in this appeal.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected lumbosacral spine disability currently is evaluated as 20 percent disabling prior to July 18, 2011, and as 40 percent disabling thereafter, under 38 C.F.R. § 4.71a, DC 5235 (vertebral fracture or dislocation).  See 38 C.F.R. § 4.71a, DC 5235 (2014).  Under the General Rating Formula, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

In Mitchell, the Court clarified that it is not axiomatic that painful motion throughout the range of motion for an affected joint is the equivalent of functional loss for the purpose of rating service-connected orthopedic disabilities evaluated under loss of range of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Citing 38 C.F.R. § 4.40, the Mitchell Court specifically held, "Pain in, like deformity of or insufficient nerve supply to, a particular joint may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id., at pp. 38.  The Court reiterated, "Painful motion alone is not limited motion."  Id. (emphasis omitted).  The Court noted that it had equated painful motion to limited motion in prior case law governing the assignment of disability ratings under DC 5003 only and not under other DCs for evaluating orthopedic disabilities.  The Court emphasized in Mitchell that painful motion is not considered limited motion except where a Veteran seeks a compensable disability rating under DC 5003 because his or her limited motion in an affected joint is non-compensable under other applicable DCs for evaluating orthopedic disabilities.  Id., at pp. 40; see also 38 C.F.R. § 4.71a, DC 5003 (2014).  The Court concluded, "[P]ain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss."  Id., at pp. 43 (citing 38 C.F.R. § 4.40).

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

The record evidence shows that, in a "Range Of Motion Chart" dated in November 2006, range of motion testing of the Veteran's lumbosacral spine showed 80 degrees of forward flexion, 15 degrees of extension, and lateral flexion to 10 degrees in each direction.

The Veteran's SSA records show that he was awarded SSA disability benefits for a left shoulder disability.

On VA spine examination in January 2007, the Veteran complained of radiating low back pain in to his thighs "with weather changes" and an incapacitating episode of low back pain once a year which "will last for a week and necessitates a visit to his chiropractor."  Physical examination showed no pain on palpation of the low back, negative straight leg raising bilaterally, 5/5 muscle strength in all lower extremities, normal deep tendon reflexes, and equal and symmetrical sensation.  Range of motion testing showed flexion to 90 degrees and extension to 25 degrees.  X-rays showed degenerative disc disease throughout the lumbar spine, "most significantly at L5-S1 with severe subchondral sclerosis there," anterior osteophyte formation "basically at all levels," and "some degenerative scoliosis."

In statements on his December 2007 substantive appeal (VA Form 9), the Veteran asserted that his service-connected lumbar spine disability had worsened because he had bone spurs on both sides of his spine.  

In an undated letter, R.G., M.D., stated that he had seen the Veteran in January 2003 "with low back pain in which he stated that the pain was a relapse with increased intensity from a fall he had taken from a truck in 1968."  The Veteran was released from medical care following treatment and rehabilitation.  He also was seen intermittent until October 2007 when "he reported his back was much worse and did not ever quit hurting."  X-rays "showed the degeneration and bone spurs in his lower back has progressed further causing more pain.  It is my opinion that this degeneration is from the original injury and is progressively getting worse."

In a November 2008 statement, the Veteran's wife stated that the Veteran had been incapacitated frequently due to his service-connected lumbar spine disability in recent years.  "He was in constant pain."  

On VA spine examination in June 2009, the Veteran's complaints included progressive low back pain over the year since an in-service low back injury.  He stated that his chronic low back pain waxed and waned, varying from 2/10 on a pain scale to 8/10 on a pain scale (with 10/10 being the worst pain).  His low back pain was aching and aggravated by "a lot of straining or twisting movements of the spine as well as lifting movements.  Also, excessive standing and walking tends to aggravate low back symptoms."  His low back pain radiated in to his left thigh.  He denied any numbness, tingling, or weakness in the extremities.  He also denied any bowel or bladder complaints.  The Veteran walked unaided without a back brace, cane, crutches, or walker.  He was able to walk about a mile or for 20-30 minutes before having to stop due to low back pain.  He had some occasional unsteadiness when his low back pain was severe but denied any history of falls.  He also had difficulty transferring or getting in and out of vehicles although he drove himself and was able to do his activities of daily living.  He had been retired since 2006.  "The Veteran does seem to indicate mild to moderate effects on functioning in relation to service connected low back condition."  

Physical examination in June 2009 showed fairly normal symmetry, symmetrical limbs bilaterally, erect head position centrally located between both shoulders, no abnormal spinal curvatures, no kyphosis or scoliosis, frequent shifting of weight "because of back pain," and a non-ataxic gait.  The VA clinician stated, "He did tend to walk somewhat stiffly in his lower back but otherwise no significant functional limitations with standing or walking noted today and essentially normal symmetry and rhythm of spinal motion evident."  Physical examination of the thoracolumbar spine showed "tenderness especially at about L3 to L5 region," a slight decrease in lumbar lordosis, and positive straight leg raising on the left side "after about 45 degrees."  Range of motion testing of the thoracolumbar spine showed forward flexion to 50 degrees "with pain noted essentially throughout movement," extension to 10 degrees "with pain noted essentially throughout movement," lateral flexion to 15 degrees in each direction with pain throughout movement, and lateral rotation to 20 degrees in each direction with pain throughout movement.  Repetitive range of motion testing showed increased pain "with muscular fatigability and tightness as well as lack of endurance after about 5 or 6 repetitive motions.  No particular instability noted or decreased coordination, and range of motion remained essentially unchanged, although limited."  The VA clinician stated, "Pain with muscular fatigability and lack of endurance as well as limitation of motion were the major functional impacting factors in the thoracolumbar spine with repetitive motions today."  Neurological examination showed normal strength in all extremities with no muscular atrophy, wasting, or rigidity, normal muscle tone, 1/4 deep tendon reflexes, intact sensation, and an ability to tandem walk but trouble with heel/toe walking due to low back pain.  The Veteran denied any incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician.  X-rays of the lumbosacral spine showed multi-level spondylosis and disc space narrowing without subluxation.  The diagnoses included chronic low back pain "with mild to moderate dysmobilities evident at this time."

In an undated letter, Dr. R.G. repeated several of the statements from his prior letter and then stated:

[The Veteran] has stated to us that this condition is only getting worse and is causing activities of daily living to be ever more burdensome to the point of not being able to dress himself and being able to participate in everyday family activities.  He also stated that his outlook on life is diminishing to the point of withdraw[ing] from most things that he has enjoyed.  It is my professional opinion that the nature of the injury [the Veteran] suffered along with the continued aging of this injury will continue to degenerate to the point of needing either a back fusion surgery or at least the assistance of a walking device in the near future.

The Veteran testified at his April 2011 Board hearing that his June 2009 VA examination had been "brief and painful" because the VA clinician had pushed his lower back beyond the limits of his endurance of low back pain.  See Board hearing dated April 13, 2011, at pp. 6.  He also testified that he had problems climbing and descending stairs.  Id., at pp. 10-11.

On VA examination on July 18, 2011, the Veteran complained of intermittent low back pain since an in-service injury.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  He treated his low back pain with Tylenol and occasional visits to a chiropractor.  He reported moderate flare-ups of low back pain with cold weather and limited his play with his grandchildren when they were present and his walking.  The VA clinician stated that the Veteran's numbness in his back and weakness in his leg were associated with his low back pain but his reported urinary symptoms were associated with an enlarged prostate.  The Veteran denied any incapacitating episodes of spine disease.  He was able to walk between 1/4 mile and 1 mile although his back pain increased on climbing stairs and hills.  

Physical examination in July 2011 showed normal head position and gait, scoliosis, ankylosis of the thoracolumbar spine, a neutral thoracolumbar spine, no indications of unfavorable ankylosis of the thoracolumbar spine, tenderness in the left thoracolumbar sacrospinalis muscle, hypoactive reflexes, 5/5 motor strength in all extremities except for 4/5 motor strength in the left great toe on extension, normal muscle tone, and no muscle atrophy.  The VA clinician stated that he was unable to test the range of motion of the Veteran's thoracolumbar spine.  This clinician also stated that straight leg raising on the left "elicits and does not elicit [low back pain] depending on [the Veteran's] position."  X-rays showed stable moderate to severe degenerative disc and facet disease throughout the lumbar spine with stable mild dextroscoliosis of the thoracolumbar spine.  An electromyograph (EMG) showed no evidence of left lumbosacral radiculopathy.  The diagnosis was stable moderate to severe degenerative disc and facet disease of the entire thoracolumbar spine with stable mild thoracolumbar scoliosis.

In an October 2011 addendum to the July 2011 VA examination report, the VA clinician stated that range of motion testing of the Veteran's thoracolumbar spine showed flexion to 30 degrees, extension to 15 degrees, rotation to 30 degrees in each direction, and lateral bending to 20 degrees in each direction.  There was no increase in weakness, fatigue, or incoordination following repetitive testing.  The Veteran reported "pain in the back at the limits of arc on both initial and follow-up testing."  This clinician also stated:

It is more likely than not that the Veteran's spine condition will limit functional ability during flare-ups and on periods of repeated use.  This is based on the limited motion of the thoracolumbar spine on examination and the radiologic findings of extensive degenerative changes that would be expected to limit lumbar range of motion.  The examination does not reveal additional range of motion loss on use.


Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating greater than 20 percent prior to July 18, 2011, and greater than 40 percent thereafter for residuals of fracture with degenerative changes of the lumbar spine ("lumbosacral spine disability").  The Veteran contends that his service-connected lumbosacral spine disability is more disabling than evaluated during both periods of time in this appeal.  Both parties to the Joint Motion also contended that the Board erred in not obtaining specific ranges of motion of the Veteran's lumbosacral spine during flare-ups as noted on a VA examination in June 2009 and in an October 2011 VA examination addendum.  The record evidence does not support the Veteran's assertions regarding worsening of his service-connected lumbosacral spine disability during either time period at issue in this appeal.  Nor does the record evidence support finding that the range of motion (in degrees) for any lost motion in the Veteran's lumbosacral spine could be feasibly obtained as both parties to the Joint Motion asserted.  The record evidence shows instead that, prior to July 18, 2011, the Veteran's service-connected lumbosacral spine disability was manifested by, at worst, forward flexion limited to 50 degrees with pain and x-ray evidence of multi-level spondylosis and disc space narrowing without subluxation (as seen on VA examination in June 2009).  The Veteran reported on VA examination in June 2009 that his chronic low back pain waxed and waned, varying from 2/10 to 8/10 on a pain scale.  His low back pain was aching and aggravated by "a lot of straining or twisting movements of the spine as well as lifting movements.  Also, excessive standing and walking tends to aggravate low back symptoms."  He denied any numbness, tingling, or weakness in the extremities or bowel or bladder complaints.  The Veteran walked unaided without a back brace, cane, crutches, or walker and was able to walk about a mile or for 20-30 minutes before having to stop due to low back pain.  He had some occasional unsteadiness when his low back pain was severe but denied any history of falls.  He also had difficulty transferring or getting in and out of vehicles although he drove himself and was able to do his activities of daily living.  The VA clinician stated, "The Veteran does seem to indicate mild to moderate effects on functioning in relation to service connected low back condition."  This clinician also stated, however, that, with the exception of a tendency "to walk somewhat stiffly in his lower back," the Veteran "otherwise [had] no significant functional limitations with standing or walking noted today and essentially normal symmetry and rhythm of spinal motion [was] evident."  

Both parties to the Joint Motion argued that, on remand from the Court, the Board should explain why the June 2009 VA examination was sufficient for VA adjudication purposes and attempt to obtain the loss of range of motion (in degrees) in the Veteran's thoracolumbar spine that was noted at this examination if it was feasible to obtain this information.  See Joint Motion dated December 29, 2014, at pp. 3-4.  The Board acknowledges that range of motion testing in June 2009 showed forward flexion to 50 degrees "with pain noted essentially throughout movement" and repetitive range of motion testing showed increased pain "with muscular fatigability and tightness as well as lack of endurance after about 5 or 6 repetitive motions.  No particular instability noted or decreased coordination, and range of motion remained essentially unchanged, although limited."  (Emphasis added.)  The VA clinician concluded in June 2009 that, "Pain with muscular fatigability and lack of endurance as well as limitation of motion were the major functional impacting factors in the thoracolumbar spine with repetitive motions today."  (Emphasis added.)

The Board finds that the June 2009 VA examination is sufficient for VA adjudication purposes.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The June 2009 VA examiner noted that the Veteran reported "mild to moderate" functional effects of his service-connected lumbosacral spine disability which were described as pain aggravated by prolonged standing or walking, straining, twisting, or lifting movements, radiating left thigh pain, occasional unsteadiness with severe low back pain, and difficulty transferring or getting in and out of vehicles.  This examiner provided range of motion testing results for the Veteran's service-connected thoracolumbar spine and included all relevant DeLuca factors concerning pain, swelling, weakness, and excess fatigability in the Veteran's lumbosacral spine.  See also Johnson, 9 Vet. App. at 10.  This examiner noted that the range of motion of the Veteran's lumbosacral spine was "essentially unchanged although limited" following repetitive testing.  

The Board finds that it would not be feasible to attempt to obtain the information sought by the Joint Motion regarding the loss of motion (in degrees) for the Veteran's thoracolumbar spine at the June 2009 VA examination because the range of motion was "essentially unchanged" from what was recorded initially on range of motion testing in June 2009.  In other words, the information sought by both parties to the Joint Motion already exists in the June 2009 VA examination report and a remand to attempt to obtain this information is unnecessary.

The Board notes in this regard that the Veteran essentially contends that, because he experienced painful motion in his lumbosacral spine during and after the June 2009 VA examination, he is entitled to an increased rating for this disability.  The Court addressed this issue squarely in Mitchell and held that painful motion is not the same as limited motion when evaluating orthopedic disabilities under the Rating Schedule (as discussed above).  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Court emphasized in Mitchell that painful motion is not considered limited motion except where a Veteran seeks a compensable disability rating under DC 5003 because his or her limited motion in an affected joint is non-compensable under other applicable DCs for evaluating orthopedic disabilities.  Id., at pp. 40; see also 38 C.F.R. § 4.71a, DC 5003 (2014).  In this case, the Veteran is not seeking a compensable disability rating under DC 5003 because the limited motion in his service-connected lumbosacral spine is compensable under DC 5235; thus, the reliance of both parties in the Joint Motion on Mitchell seems misplaced.  

The Mitchell Court also held that painful motion can result in functional loss in claims involving orthopedic disabilities if a Veteran's painful motion "affect[s] some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance.'"  Id., at pp. 43 (citations omitted).  The June 2009 VA clinician stated, "Pain with muscular fatigability and lack of endurance as well as limitation of motion were the major functional impacting factors in the thoracolumbar spine with repetitive motions today."  This finding appears to support the conclusion that the Veteran's painful lumbosacral spine motion resulted in functional loss due to fatigability and a lack of endurance on VA examination in June 2009; however, the June 2009 VA clinician concluded that the Veteran's lack of mobility in his lumbosacral spine was only mildly to moderately disabling.  The mild to moderate disability symptomatology experienced by the Veteran on VA examination in June 2009 is reflected in the 20 percent rating currently assigned prior to July 18, 2011, for his service-connected lumbosacral spine disability under DC 5235.  See 38 C.F.R. § 4.71, DC 5235.  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating prior to July 18, 2011, for his service-connected lumbosacral spine disability.  Thus, the Board finds that the Veteran is not entitled to a disability rating greater than 20 percent prior to July 18, 2011, for his service-connected lumbosacral spine disability.

The Veteran also is not entitled to a disability rating greater than 40 percent effective July 18, 2011, for his service-connected lumbosacral spine disability.  The Veteran again has contended essentially that, because he has painful limited motion in his service-connected lumbosacral spine, he is entitled to an increased rating for this disability.  Again, although the Veteran's July 18, 2011, VA examination documented painful motion in his service-connected lumbosacral spine, for the reasons discussed elsewhere in this decision, the Board finds that painful motion is not equivalent to limited motion.  See also Mitchell, 25 Vet. App. at 32.  Thus, the painful motion noted on VA examination on July 18, 2011, is insufficient on its own to merit assigning an increased rating effective on that date for the Veteran's service-connected lumbosacral spine disability.  The record evidence shows instead that, effective July 18, 2011, the Veteran's service-connected lumbosacral spine disability is manifested by, at worst, complaints of moderate flare-ups of low back pain, numbness in his back, and weakness in his leg, forward flexion limited to 30 degrees, and no additional range of motion loss on use (as seen on VA examination in July 2011 and the October 2011 addendum to this examination report).  The Veteran's July 2011 VA examination documented his reported complaints of moderate flare-ups of low back pain and occasional chiropractic treatment for his service-connected lumbosacral spine disability.  The July 2011 VA clinician stated that the Veteran's numbness in his back and weakness in his leg were associated with his low back pain but his reported urinary symptoms were not associated with his low back pain.  The July 2011 VA examination report also indicated that favorable ankylosis of the thoracolumbar spine was present.  

As with the June 2009 VA examination, both parties to the Joint Motion again contended that the October 2011 addendum to the July 2011 VA examination report was insufficient for VA adjudication purposes.  Both parties to the Joint Motion specifically argued that it was error for the VA examiner not to have provided the loss of range of motion (in degrees) experienced by the Veteran when he had range of motion testing of the lumbosacral spine in October 2011.  See Joint Motion dated December 29, 2014, at pp. 4-6.  Contrary to these assertions, however, the Board finds that the October 2011 addendum and the July 2011 VA examination associated with it are sufficient for VA adjudication purposes.  See Barr, 21 Vet. App. at 303.  The October 2011 VA clinician (who also saw the Veteran at his July 2011 VA examination) provided complete range of motion testing results for the Veteran's service-connected lumbosacral spine disability, including consideration of all relevant DeLuca factors concerning pain, swelling, weakness, and excess fatigability in the Veteran's lumbosacral spine.  See also Johnson, 9 Vet. App. at 10.  This examiner specifically found no increase in weakness, fatigue, or incoordination following repetitive testing of the Veteran's lumbosacral spine.  He also found no "additional range of motion loss on use" although he stated that it was more likely than not that the Veteran would experience "limit[ed] functional ability during flare-ups and on periods of repeated use."  In other words, the limited range of motion in the Veteran's service-connected lumbosacral spine noted in October 2011 accounted for what he might experience during flare-ups and there was no additional loss of motion on repetitive use of the lumbosacral spine.  

The Board finds that it would not be feasible to attempt to obtain the information sought by the Joint Motion regarding the loss of motion (in degrees) for the Veteran's thoracolumbar spine at the October 2011 VA examination addendum because the there was no additional loss of motion from what was recorded on range of motion testing at that time.  In other words, the information sought by both parties to the Joint Motion already exists in the October 2011 VA examination addendum and a remand to attempt to obtain this information is unnecessary.

To the extent that the Veteran again is arguing that, because he experiences painful motion in his lumbosacral spine after July 18, 2011, he is entitled to an increased rating based on limited motion of his lumbosacral spine, the Board again finds that Mitchell explains why this argument does not support assigning a disability rating greater than 40 percent effective July 18, 2011, for his service-connected lumbosacral spine disability.  See Mitchell, 25 Vet. App. at 32.  Again, the Court emphasized in Mitchell that painful motion is not considered limited motion except where a Veteran seeks a compensable disability rating under DC 5003 because his or her limited motion in an affected joint is non-compensable under other applicable DCs for evaluating orthopedic disabilities.  Id., at pp. 40; see also 38 C.F.R. § 4.71a, DC 5003 (2014).  In this case, the Veteran is not seeking a compensable disability rating under DC 5003 effective July 18, 2011, because the limited motion in his service-connected lumbosacral spine is compensable under DC 5235; thus, the reliance of both parties in the Joint Motion on Mitchell again seems misplaced.  

The Mitchell Court also held that painful motion can result in functional loss in claims involving orthopedic disabilities if a Veteran's painful motion "affect[s] some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance.'"  Id., at pp. 43 (citations omitted).  The record evidence shows that, on VA examination on July 18, 2011, there was no increase in weakness, fatigue, or incoordination of the Veteran's lumbosacral spine following repetitive range of motion testing.  Although there were complaints of lumbosacral spine pain, limited flexion on physical examination of the lumbosacral spine, and x-ray evidence of extensive degenerative changes in the lumbosacral spine, the evidence as a whole does not suggest that the impact of these findings in July and October 2011 resulted in functional loss or entitled the Veteran to a disability rating greater than 40 percent effective July 18, 2011, for his service-connected lumbosacral spine disability.  And it appears that the finding of favorable ankylosis of the thoracolumbar spine on VA examination on July 18, 2011, resulted in the assignment of a higher 40 percent rating effective on that date for the Veteran's service-connected lumbosacral spine disability.  See 38 C.F.R. § 4.71a, DC 5235 (2014).  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to an increased rating effective July 18, 2011, for his service-connected lumbosacral spine disability.  Thus, the Board finds that the Veteran is not entitled to a disability rating greater than 40 percent effective July 18, 2011, for his service-connected lumbosacral spine disability.

The Veteran finally is not entitled to consideration of additional staged ratings for his service-connected lumbosacral spine disability.  See Hart, 21 Vet. App. at 505.  The record evidence demonstrates that he has experienced essentially the same level of disability during both periods of time at issue in this appeal.  As noted elsewhere, the Veteran was awarded a higher 40 percent rating effective July 18, 2011, for his service-connected lumbosacral spine disability based on worsening symptomatology seen on VA examination on that date.  Thus, additional staged ratings are not warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected lumbosacral spine disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected lumbosacral spine disability are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected lumbosacral spine disability during each time period at issue in this appeal.  This is especially true because the 20 percent rating assigned prior to July 18, 2011, contemplates mild disability and the 40 percent rating assigned effective July 18, 2011, contemplates moderate to severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran has been retired throughout the pendency of this appeal and the TDIU claim raised by his attorney in February 2015 is being remanded to the AOJ (as explained below).  The Veteran did not indicate, and the medical evidence does not show, that he was hospitalized for treatment of his service-connected lumbosacral spine disability at any time during the appeal period.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating greater than 20 percent prior to July 18, 2011, and greater than 40 percent thereafter, for residuals of fracture with degenerative changes of the lumbar spine is denied.


REMAND

As noted in the Introduction, the Veteran's attorney raised the issue of entitlement to a TDIU due exclusively to service-connected residuals of fracture with degenerative changes of the lumbar spine in February 2015 correspondence submitted directly to the Board.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying TDIU claim can be adjudicated on the merits.

The Veteran essentially contends that his service-connected residuals of fracture with degenerative changes of the lumbar spine interfered with his employment for years prior to leaving his position.  The Veteran's attorney submitted several documents in February 2015 purporting to show the extent of occupational impairment that the Veteran experienced solely as a result of his service-connected residuals of fracture with degenerative changes of the lumbar spine.

A review of the record evidence also shows that the Veteran currently meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).  Service connection is in effect for residuals of fracture with degenerative changes of the lumbar spine, evaluated as 40 percent disabling effective July 18, 2011, coronary artery disease status-post coronary artery bypass surgery, evaluated as 30 percent disabling effective August 31, 2010, tinnitus, evaluated as 10 percent disabling effective June 19, 2001, diabetes mellitus, evaluated as 10 percent disabling effective February 14, 2014, residuals of fracture, distal phalanx, right fifth toe, evaluated as zero percent disabling effective April 13, 1978, sebaceous cysts on the back, evaluated as zero percent disabling effective April 13, 1978, and for bilateral hearing loss, evaluated as zero percent disabling effective June 19, 2001.  The Veteran's combined disability evaluation for compensation is 70 percent effective February 14, 2014.  See 38 C.F.R. § 4.25 (2014).  Because the Board is precluded from adjudicating a TDIU claim in the first instance, on remand, the AOJ should address the matter of a TDIU rating as a component of the claim for an increased rating for service-connected residuals of fracture with degenerative changes of the lumbar spine, in the first instance to avoid any prejudice to the Veteran.

Accordingly, this case is REMANDED for the following action:

1.  As a component to the claim for an increased rating for service-connected residuals of fracture with degenerative changes of the lumbar spine, provide the Veteran and his attorney with notice of the criteria for establishing entitlement to a TDIU.  Send the Veteran and his attorney a letter requesting that he provide sufficient information and, if necessary, authorizations to enable VA to obtain any additional evidence pertinent to the claim for a TDIU.  

Specifically, the Veteran should be asked to complete and sign a VA Form 21-8940, Veteran's Application For Increased Compensation Based On Individual Unemployability, and a VA Form 21-4192, Request For Employment Information In Connection With Claim For Disability Benefits.  Each executed form should be returned to VA.  All records and responses should be associated with the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the claims file.  The Veteran and his attorney should be notified of unsuccessful efforts in this regard in order to allow the Veteran the opportunity to submit the records for VA review.

Advise the Veteran and his attorney that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those pertaining to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.

Advise the Veteran that he should submit evidence documenting any attempts to obtain employment, to include the number and status of job applications filed, to include any rejection letters of employment and that he should submit evidence documenting marginal employment, if any, secured that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Thereafter, forward the claims file and a copy of this REMAND to appropriate clinician in order to obtain an opinion as to whether the Veteran's service-connected residuals of fracture with degenerative changes of the lumbar spine, alone or in combination with his other service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  Provide this clinician with a list of the Veteran's service-connected disabilities.  A complete rationale should be provided for any opinion(s) expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should state why this is so.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


